Exhibit 10.1

COMMON STOCK PURCHASE AGREEMENT

This Common Stock Purchase Agreement (this "Agreement") is dated as of January
16, 2004, by and between TOR Minerals International, Inc., a Delaware
corporation (the "Company"), and the purchasers identified on the signature
pages hereto (each, including its successors and assigns, a "Purchaser" and
collectively the "Purchasers").

WHEREAS, subject to available exemptions from registration contained in the
Securities Act of 1933, as amended (the "Securities Act"), the Company desires
to issue and sell to the Purchaser, and the Purchaser, desires to purchase from
the Company, common stock of the Company as more fully described in this
Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agrees
as follows:


DEFINITIONS

Definitions

. In addition to the terms defined elsewhere in this Agreement, for all purposes
of this Agreement, the following terms have the meanings indicated in this
Section 1.1:

"Action" shall have the meaning ascribed to such term in Section 3.1(j).

"Affiliate" means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144.

"Business Day" means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
Texas are authorized or required by law or other governmental action to close.

"Closing" means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.

"Closing Date" means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to the Purchaser's obligations to pay the Subscription
Amount have been satisfied or waived.

"Commission" means the Securities and Exchange Commission.

"Common Stock" means the common stock of the Company, $0.25 par value per share,
and any securities into which such common stock may hereafter be reclassified.

"Common Stock Equivalents" means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock.

"Disclosure Schedules" means the Disclosure Schedules delivered concurrently
herewith.

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

"Intellectual Property Rights" shall have the meaning ascribed to such term in
Section 3.1(o).

"Liens" means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

"Losses" means a lien, charge, security interest, encumbrance, rights of first
refusal, preemptive right or other restriction.

"Material Adverse Effect" shall have the meaning assigned to such term in
Section 3.1(b).

"Material Permits" shall have the meaning ascribed to such term in Section
3.1(m).

"Per Share Purchase Price" means an amount equal to $4.75.

"Person" means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

"Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

"Required Approvals" shall have the meaning ascribed to such term in Section
3.1(e).

"Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

"SEC Reports" shall have the meaning ascribed to such term in Section 3.1(h).

"Securities Act" means the Securities Act of 1933, as amended.

"Shares" means the shares of Common Stock issued or issuable to each Purchaser
pursuant to this Agreement.

"Subscription Amount" means, as to each Purchaser, the amounts set forth below
such Purchaser's signature block on the signature page hereto, in United States
dollars and in immediately available funds.

"Subsidiary" shall mean TOR Minerals Malaysia, Sdn. Bhd. and TOR Processing and
Trade BV.

"Trading Day" means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not listed on a Trading Market, a day on
which the Common Stock is traded on the over-the-counter market, as reported by
the OTC Bulletin Board, or (iii) if the Common Stock is not quoted on the OTC
Bulletin Board, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the Pink Sheets LLC (or any similar
organization or agency succeeding its functions of reporting prices); provided,
that in the event that the Common Stock is not listed or quoted as set forth in
(i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.

"Trading Market" means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the New York Stock Exchange, the Nasdaq National Market or the
Nasdaq SmallCap Market.

"Transaction Documents" means this Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.


PURCHASE AND SALE

Closing

. At the Closing, the Purchaser shall purchase from the Company and the Company
shall issue and sell to the Purchaser, a number of Shares equal to the
Purchaser's Subscription Amount divided by the Per Share Purchase Price. Upon
satisfaction of the conditions set forth in
Section 2.2
, the Closing shall occur at the offices of the Company, 722 Burleson Street,
Corpus Christi, Texas 78402, at 10:00 a.m. CST, on the Closing Date.



Closing Conditions
.

At the Closing the Company shall deliver or cause to be delivered to the
Purchaser the following:

this Agreement duly executed by the Company; and

a certificate evidencing a number of Shares equal to the Purchaser's
Subscription Amount divided by the Per Share Purchase Price, registered in the
name of the Purchaser.

At the Closing the Purchaser shall deliver or cause to be delivered to the
Company the following:

this Agreement duly executed by the Purchaser; and

the Purchaser's Subscription Amount by wire transfer to an account as specified
in writing by the Company.

All representations and warranties of the other party contained herein shall
remain true and correct as of the Closing Date and all covenants of the other
party shall have been performed if due prior to such date.


REPRESENTATIONS AND WARRANTIES

Representations and Warranties of the Company

.



Except as set forth under the corresponding section of the disclosure schedules
delivered to the Purchaser concurrently herewith (the "Disclosure Schedules"),
which Disclosure Schedules shall be deemed a part hereof, the Company hereby
makes the representations and warranties set forth below to the Purchaser:

Subsidiaries

. The Company owns, directly or indirectly, all of the capital stock or other
equity interests of each Subsidiary free and clear of any Liens, and all the
issued and outstanding shares of capital stock of each Subsidiary are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights.



Organization and Qualification

. Each of the Company and the Subsidiaries is an entity duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, with the requisite power and authority to own
and use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation of any of the
provisions of its certificate of incorporation, bylaws or other organizational
or charter documents. Each of the Company and the Subsidiaries is duly qualified
to do business and is in good standing as a foreign corporation or other entity
in each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, could not, individually or
in the aggregate: (i) materially adversely affect the legality, validity or
enforceability of any Transaction Document, (ii) have or result in or be
reasonably likely to have or result in a material adverse effect on the results
of operations, assets, business or condition (financial or otherwise) of the
Company, or (iii) materially adversely impair the Company's ability to perform
fully on a timely basis its obligations under any of the Transaction Documents
(any of (i), (ii) or (iii), a "
Material Adverse Effect
").



Authorization; Enforcement

. The Company has the requisite corporate power and authority to enter into and
to consummate the transactions contemplated by each of the Transaction Documents
and otherwise to carry out its obligations hereunder or thereunder. The
execution and delivery of each of the Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby or thereby have
been duly authorized by all necessary action on the part of the Company and no
further consent or action is required by the Company other than Required
Approvals. Each of the Transaction Documents has been (or upon delivery will be)
duly executed by the Company and, when delivered in accordance with the terms
hereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other laws affecting creditors' rights and remedies generally and
general principles of equity.



No Conflicts

. The execution, delivery and performance of the Transaction Documents by the
Company and the consummation by the Company of the transactions contemplated
thereby do not and will not: (i) conflict with or violate any provision of the
Company's or any Subsidiary's certificate of incorporation, bylaws, or other
organizational or charter documents, or (ii) subject to obtaining the Required
Approvals, conflict with, or constitute a default (or an event that with notice
or lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any material agreement, credit facility, debt
or other instrument to which the Company or any Subsidiary is a party or by
which any property or asset of the Company or any Subsidiary is bound or
affected, or (iii) result, in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject, or by which any
property or asset of the Company or a Subsidiary is bound or affected; except in
the case of each of clauses (ii) and (iii), such as does not, individually or in
the aggregate, have or result in a Material Adverse Effect.



Filings, Consents and Approvals

. The Company is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority or other Person
in connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than application to the Trading Market for the
listing of the Shares for trading thereon in the time and manner required
thereby [if the Shares on a converted basis will be greater than 10% of the
shares of Common Stock outstanding on the Closing Date], and the filing of Form
D with the Commission and such filings as are required to be made under
applicable state securities laws (the "
Required Approvals
").



Issuance of the Securities

. The Shares are duly authorized and, when issued and paid for in accordance
with the Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company other than
restrictions on transfer imposed by applicable securities laws or provided for
in the Transaction Documents.



Capitalization

. Other than the establishment of the Company's Series A Convertible Preferred
Stock, the capitalization of the Company is as described in the Company's most
recent periodic report filed with the Commission. The Company has not issued any
capital stock since such filing other than shares of its Series A Convertible
Preferred Stock to investors in a private placement, pursuant to the exercise of
employee stock options under the Company's stock option plans, the issuance of
shares of Common Stock to employees pursuant to the Company's employee stock
purchase plan and pursuant to the conversion or exercise of outstanding Common
Stock Equivalents. No Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.



SEC Reports; Financial Statements

. The Company has filed all reports required to be filed by it under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof (the foregoing
materials being collectively referred to herein as the "
SEC Reports
"). The Company has identified and made available to the Purchasers a copy of
all SEC Reports filed within the 10 days preceding the date hereof. As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company included
in the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis during the periods involved ("
GAAP
"), except as may be otherwise specified in such financial statements or the
notes thereto, and fairly present in all material respects the financial
position of the Company and its consolidated subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal year-end audit
adjustments and the absence of footnotes.



Material Changes

. Since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed in the SEC Reports, there has been
no event, occurrence or development that has had or that could result in a
Material Adverse Effect.



Litigation

. There is no action, suit, inquiry, notice of violation, proceeding or
investigation pending or, to the knowledge of the Company, threatened against or
affecting the Company, any Subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an "
Action
") which: (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Securities or (ii)
could, if there were an unfavorable decision, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect.



Labor Relations

. No material labor dispute exists or, to the knowledge of the Company, is
imminent with respect to any of the employees of the Company which could
reasonably be expected to result in a Material Adverse Effect.



Compliance

. Neither the Company nor any Subsidiary: (i) is in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (ii) is in violation of any order of any
court, arbitrator or governmental body, or (iii) is or has been in violation of
any statute, rule or regulation of any governmental authority, except in each
case as could not, individually or in the aggregate, have or result in a
Material Adverse Effect.



Regulatory Permits

. The Company and the Subsidiaries possess all certificates, authorizations and
permits issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct their respective businesses as described in the
SEC Reports, except where the failure to possess such permits could not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect ("
Material Permits
"), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.



Title to Assets

. The Company and the Subsidiaries have good and defensible title in fee simple
to all real property owned by them that is material to the business of the
Company and the Subsidiaries and good and defensible title in all personal
property owned by them that is material to the business of the Company and the
Subsidiaries, in each case free and clear of all Liens, except for Liens as do
not materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
the Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by the Company and the Subsidiaries are
held under valid, subsisting and enforceable leases of which the Company and the
Subsidiaries are in compliance, except where the failure to be in compliance
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.



Patents and Trademarks

. The Company and the Subsidiaries have, or have rights to use, all patents,
patent applications, trademarks, trademark applications, service marks, trade
names, copyrights, licenses and other similar rights necessary or material for
use in connection with their respective businesses as described in the SEC
Reports and which the failure to so have could have a Material Adverse Effect
(collectively, the "
Intellectual Property Rights
"). Neither the Company nor any Subsidiary has received a written notice that
the Intellectual Property Rights used by the Company or any Subsidiary violates
or infringes upon the rights of any Person. To the knowledge of the Company, all
such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights.



Insurance

. The Company and the Subsidiaries are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which the Company and the
Subsidiaries are engaged. To the Company's knowledge, such insurance contracts
and policies are accurate and complete. Neither the Company nor any Subsidiary
has any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business.



Transactions With Affiliates and Employees

. Except as required to be set forth in the SEC Reports, none of the officers or
directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $60,000
other than (i) for payment of salary or consulting fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Company and (iii) for
other employee benefits, including stock option agreements under any stock
option plan of the Company.



Private Placement

. Assuming the accuracy of the Purchaser representations and warranties set
forth in
Section 3.2
, no registration under the Securities Act is required for the offer and sale of
the Shares by the Company to the Purchaser as contemplated hereby in accordance
with the terms of the Transaction Documents. The issuance and sale of the Shares
hereunder does not contravene the rules and regulations of the Trading Market.



Investment Company.

The Company is not, and is not an Affiliate of, an "investment company" within
the meaning of the Investment Company Act of 1940, as amended.



Tax Status

. The Company and each of its Subsidiaries has made or filed all federal, state
and foreign income and all other tax returns, reports and declarations required
by any jurisdiction to which it is subject (unless and only to the extent that
the Company and each of its Subsidiaries has set aside on its books provisions
reasonably adequate for the payment of all unpaid and unreported taxes) and has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and has set aside on
its books provisions reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company know of no
basis for any such claim. The Company has not executed a waiver with respect to
the statute of limitations relating to the assessment or collection of any
foreign, federal, statue or local tax. None of the Company's tax returns is
presently being audited by any taxing authority.



Disclosure

. All disclosure provided to the Purchasers regarding the Company, its business
and the transactions contemplated hereby, including the Disclosure Schedules to
this Agreement, furnished by or on behalf of the Company with respect to the
representations and warranties made herein are true and correct with respect to
such representations and warranties and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.



No Integrated Offering. Assuming the accuracy of the Purchasers' representations
and warranties set forth in Section 3.2, neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Shares to be integrated with prior offerings by the Company for purposes of the
Securities Act or any applicable shareholder approval provisions, including,
without limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated.

Representations and Warranties of the Purchaser

. The Purchaser hereby represents and warrants as of the date hereof and as of
the Closing Date to the Company as follows:

Organization; Authority

. The Purchaser is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization or a natural
person, as applicable, and in each case with full right, corporate or
partnership power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations thereunder. The execution, delivery and performance by the Purchaser
of the transactions contemplated by this Agreement have been duly authorized by
all necessary corporate or other action on the part of the Purchaser. Each
Transaction Document to which it is party has been duly executed by the
Purchaser, and when delivered by the Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of the
Purchaser, enforceable against it in accordance with its terms except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.



Investment Intent

. The Purchaser understands that the Shares are "restricted securities" and have
not been registered under the Securities Act or any applicable state securities
law and is acquiring the Shares as principal for its own account for investment
purposes only and not with a view to or for distributing or reselling such
Shares or any part thereof, has no present intention of distributing any of such
Shares and has no arrangement or understanding with any other persons regarding
the distribution of such Shares (this representation and warranty not limiting
such Purchaser's right to sell the Shares in compliance with applicable federal
and state securities laws). The Purchaser does not have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Shares.



Purchaser Status

. At the time the Purchaser was offered the Shares, it was, and at the date
hereof it is, either: (i) an "accredited investor" as defined in Rule 501(a)(1),
(a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a "qualified
institutional buyer" as defined in Rule 144A(a) under the Securities Act. The
Purchaser is not required to be registered as a broker-dealer under Section 15
of the Exchange Act.



Experience of such Purchaser

. The Purchaser, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Shares, and has so evaluated the merits and risks of such investment. The
Purchaser is able to bear the economic risk of an investment in the Shares and,
at the present time, is able to afford a complete loss of such investment.



General Solicitation

. The Purchaser is not purchasing the Shares as a result of any advertisement,
article, notice or other communication regarding the Shares published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or any other general solicitation or general
advertisement.



Residence

. The office or offices of the Purchaser in which its investment decision was
made is located at the address or addresses of the Purchaser set forth on the
signature page hereto.



Access to Information

. The Purchaser has had access to and has received all of the information it has
deemed necessary to make an informed investment decision with respect to an
acquisition of the Shares. The Purchaser has received copies of the SEC Reports
from the Company. Representatives of the Company have been available to
Purchaser to discuss the business and affairs of the Company and the SEC Reports
with the Purchaser.




OTHER AGREEMENTS OF THE PARTIES

Transfer Restrictions

.



The Shares may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Shares other than pursuant
to an effective registration statement or Rule 144, to the Company or to an
Affiliate of a Purchaser, the Company may require the transferor thereof to
provide to the Company an opinion of counsel acceptable by the Company, the form
and substance of which opinion and shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Shares under the Securities Act. As a condition of transfer, any
such transferee shall agree in writing to be bound by the terms of and
restrictions contained in this Agreement, including, without limitation, the
transfer restrictions in this Section 4.1, and shall have the rights of a
Purchaser under this Agreement.

The Purchaser agrees to the imprinting, so long as is required by this Section
4.1(b), of the following legend on any certificate evidencing Shares:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

The Purchaser agrees that the removal of the restrictive legend from
certificates representing Shares as set forth in this Section 4.1 is predicated
upon the Company's reliance that the Purchaser will sell any Shares pursuant to
either the registration requirements of the Securities Act, including any
applicable prospectus delivery requirements, or an exemption therefrom.

Integration

. The Company shall not sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in Section 2 of the
Shares Act) that would be integrated with the offer or sale of the Shares in a
manner that would require the registration under the Securities Act of the sale
of the Shares to the Purchasers or that would be integrated with the offer or
sale of the Shares for purposes of the rules and regulations of any Trading
Market such that it would require shareholder approval prior to the closing of
such other transaction unless shareholder approval is obtained before the
closing of such subsequent transaction.

Listing of Common Stock.

The Company hereby agrees to use commercially reasonably efforts to maintain the
listing of the Common Stock on the Trading Market.

4.4 Registration. The Company shall use its reasonable best efforts to file a
registration statement with the Commission covering the resale of the Shares
within 90 days after the date of the Closing.


MISCELLANEOUS

Fees and Expenses

. Each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.



Entire Agreement

. The Transaction Documents, together with the exhibits and schedules thereto,
contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into such documents, exhibits and schedules.



5.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:30 p.m. (Dallas, Texas
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number set forth on the signature pages attached hereto on a day that is not a
Trading Day or later than 5:30 p.m. (Dallas, Texas time) on any Trading Day, (c)
the second Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as set forth on the signature pages attached hereto.

Amendments; Waivers

. No provision of this Agreement may be waived or amended except in a written
instrument signed, in the case of an amendment, by the Company and the Purchaser
or, in the case of a waiver, by the party against whom enforcement of any such
waiver is sought. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right.



Successors and Assigns

. This Agreement shall be binding upon and inure to the benefit of the parties
and their successors and permitted assigns. The Company may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Purchasers. Any Purchaser may assign its rights under this
Agreement to any Person to whom such Purchaser assigns or transfers any Shares.

No Third-Party Beneficiaries

. This Agreement is intended for the benefit of the parties hereto and their
respective successors and permitted assigns and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.



Governing Law; Venue

. All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of Delaware, without regard to
the principles of conflicts of law thereof.



Execution

. This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.



Severability.

If any provision of this Agreement is held to be invalid or unenforceable in any
respect, the validity and enforceability of the remaining terms and provisions
of this Agreement shall not in any way be affected or impaired thereby and the
parties will attempt to agree upon a valid and enforceable provision that is a
reasonable substitute therefor, and upon so agreeing, shall incorporate such
substitute provision in this Agreement.



Independent Nature of Purchasers' Obligations and Rights.

The obligations of each Purchaser under any Transaction Document are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Shares pursuant to the Transaction Documents has been made by such
Purchaser independently of any other Purchaser. Nothing contained herein or in
any Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Document. Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Shares or enforcing its rights under the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.



(Signature Page Follows)

IN WITNESS WHEREOF, the parties hereto have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

TOR MINERALS INTERNATIONAL, INC.

By:________________________________________

Name: Richard L. Bowers

Title: President & CEO

Address for Notice

:



TOR Minerals International, Inc.

722 Burleson Street

Corpus Christi, Texas 78402

Attention: Richard L. Bowers

Telephone: (361) 883-5591 Ext. 47

Facsimile: (361) 888-8279

With a copy to:

Jenkens & Gilchrist, P.C.

1445 Ross Avenue, Suite 3200

Dallas, Texas 75202

Attention: L. Steven Leshin

Telephone: (214) 855-4364

Telecopy: (214) 855-4300

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

[PURCHASER'S SIGNATURE PAGE]

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 



Address for Notice:



(Print Name of Purchaser)







By: ___________________________

Name:______________________ Fax:

(Please Print) [Please complete]

Title:_______________________

 

Subscription Amount: $

Number of Shares:

 

Schedule of Purchasers

 

Other than the name of the purchaser and share amounts, there are no material
differences in the forms of agreement between the Company and each purchaser.

 

WS Opportunity Fund, LP

WS Opportunity Fund (QP), LP

WS Opportunity Fund International, Inc.

LKCM Investment Partnership

Bedrock Capital - Jim Smith

T2, Ltd. - Jim Smith

Frost National Bank FBO Renaissance US Growth Investment Trust PLC

Sandor Capital Master Fund, LP

Kuekenhof Capital Management

George Karutz

John S. Lemak

MTB Asset Management, LP

Victory Equity Portfolio, LP

John W. Anthony

Anthony Replacement Account

Mark E. Anthony

Frost Prioleau